Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 12 September 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend.
					Washington 12. Septr. 1822
				
				The day before yesterday after an anxious interval of two days without a line from you, brought me your Letter announcing your confinement to your chamber by the visit of that Saint far famed for the success of his Sermons to the fishes. I hope he has not taken offence at my partiality for the fisherman, and resolved to avenge my attachment to them upon you—If Dr Physick can give a final dismission of his Sanctity from your apartments and vicinity, I shall say blessing upon his name—This day, I am greeted again by the reappearance of your Journal. I am sorry you did not see Mr and Mrs Bache, with Mrs Dallas, and Captain Biddle, and hope you will see Mrs Bache, and be as civil to her as possible—Your box was given to the charge of Mr F Dana who is here, and who informed me that he was going on to Boston last Thursday (this day week) and should pass through Philadelphia. But four days afterwards he informed me that he had postponed his journey, perhaps for a fortnight, and returned me the box, which is now in waiting for another opportunity.There is a Newspaper, just opened here; called the Washington Republican, published Wednesdays and Saturdays—said to be under the auspices of Mr Calhoun—Certainly not under those of Mr Crawford—It is already at War with the Intelligencer and City Gazette—the Richmond Enquirer, New–York Advocate and Boston Statesman—all of which have manifested much discomposure at its appearance and Contents—all have attempted to run him down at the start—Gales and Seaton by coaxing—Noah by Quizzing, Coll Orne by skulking—Ritchie by hinting—and the City Gazette by downright base scurrility, and flinging dirt, hot from the Treasury, not only at Mr Calhoun, but at his mother—All will not do—He will give them all, thread to unravel—I have neither lot nor part in this affair—The Washington Republican professes to support and defend the Administration, and says he will defend me in case of need—or the Secretary of the Navy—or the Attorney General—But his real object is to identify the Secretary of War, and the Administration, as one and the same—which object has already been found out, and divulged—Now the Franklin Gazette has given me a sample of the defence I am to expect in case of need, from Calhounite Editors—All I have to say to them is hands off Gentleman—“Non tali auxilio”—Mr Noah—or Mr Jonathan Elliot shall defend me rather than you—In the hour of need, I found no one to defend me but myself; and so I well know it will be again.The heat has returned upon us “In all the fierceness of Autumnal fires.” Fahrenheit’s thermometer at 94. Mr Daniel and Mr W. Brent are both ill with bilious fevers—I was last Evening at Mr Frye’s—Robert Buchanan has recovered. Little Tom is fretful–sickly. I enclose you a letter from Mrs Hellen—We are all well at home.faithfully yours
				
					A.
				
				
			